Citation Nr: 0613976	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for dysthymic disorder.

2.  Whether new and material has been submitted to reopen a 
claim for service connection for a back disorder.

3.  Whether new and material has been submitted to reopen a 
claim for service connection for an ear disorder.

4.  Whether new and material has been submitted to reopen a 
claim for service connection for chest pain.

5.  Whether new and material has been submitted to reopen a 
claim for service connection for a right hand disorder.

6.  Whether new and material has been submitted to reopen a 
claim for service connection for pseudofolliculitis, claimed 
as a skin disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted service connection 
for dysthymic disorder and assigned a 30 percent disability 
evaluation effective from September 25, 2001.  That decision 
also denied reopening the veteran's claims for service 
connection for a back disorder, an ear disorder, chest pain, 
a right hand disorder, and a skin disorder.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

A hearing was held on November 18, 2003, in New Orleans, 
Louisiana, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In a decision dated in August 2004, the Board remanded the 
veteran's application to reopen his claims for service 
connection for a back disorder, an ear disorder, chest pain, 
a right hand disorder, and a skin disorder.  The Board also 
increased the veteran's evaluation for his dysthymic disorder 
to 50 percent.  The veteran then appealed the Board's 
decision denying a higher initial evaluation to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in June 2005, the Court vacated the Board's 
decision denying an initial evaluation in excess of 50 
percent for dysthymic disorder and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand (Joint Motion) filed in this case.  The case was 
subsequently returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Reasons for Remand: To provide the veteran with a proper VCAA 
notification letter and to allow for the initial 
consideration of additional evidence by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
application to reopen his claims for service connection for a 
back disorder, an ear disorder, chest pain, a right hand 
disorder, and a skin disorder.  In this regard, the record 
contains VCAA letters dated in February 2001 and August 2004, 
which were sent in connection with the veteran's application 
to reopen his claims for service connection.  However, those 
letters did not correctly notify the veteran as to what 
evidence is necessary to reopen his claims.  More 
specifically, the Board notes that the Board remanded the new 
and material issues because the February 2001 letter did not 
explain to the veteran that new and material evidence was 
required to reopen the a claim or what constituted new and 
material evidence.  Although the RO did subsequently send the 
veteran another VCAA letter in August 2004, the Board 
observes that that letter did not provide the veteran with 
the applicable definition of new and material evidence.  
There was a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001. The veteran filed his claims in 
January 2001, and as such, the claim must be adjudicated 
under the version of 38 C.F.R. § 3.156(a) applicable prior to 
August 29, 2001.  The veteran has not been notified of what 
evidence was necessary to reopen his claim under the old 
version of 38 C.F.R. § 3.156.  The Court has indicated that 
such specific notice is required to comply with the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, the Board notes that the February 2001 and August 
2004 letters did not inform the veteran of the reasons his 
previous claims were denied. See Kent v. Nicholson, No. 04-
181, slip op. at 10 (U.S. Vet. App. Mar. 31, 2006)  (VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  

As noted above, the Board remanded the new and material 
issues in August 2004 for additional development, which 
included providing the veteran with adequate VCAA notice.  
The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, further 
notice to the veteran is necessary prior to further appellate 
review, and if not, "the Board itself errs in failing to 
ensure compliance."  Id.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the disabilities on appeal.  
As those questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Further, as pointed out by the parties in the Joint Motion, 
additional evidence was received, which was not previously 
considered by the RO.  Specifically, a copy of a favorable 
determination by the Social Security Administration (SSA) 
dated in March 2003 was obtained and associated with the 
claims file.  However, a Supplemental Statement of the Case 
(SSOC) was not issued for the issue of entitlement to a 
higher initial evaluation for dysthymic disorder, and the 
veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  In fact, the transcript of 
the November 2003 hearing before the Board indicates that the 
veteran specifically declined such a waiver.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Lastly, the Board notes that the records upon which the SSA 
decision was based are not associated with the claims file, 
and it is unclear as to whether any of the records pertain to 
the disabilities on appeal.  Therefore, the RO should obtain 
and associate such records with the veteran's claims folder.
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
VCAA letter in connection with his 
claim for a higher initial evaluation 
as well as his application to reopen 
his claims for service connection for a 
back disorder, an ear disorder, chest 
pain, a right hand disorder, and a skin 
disorder.  The letter should inform him 
of the information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information 
and evidence that VA will seek to 
provide; (3) inform him about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claim.  The veteran 
should be provided with the definition 
if new and material evidence in effect 
prior to August 29, 2001 as well as 
informed as to what evidence would be 
necessary to substantiate the element 
or elements required to establish 
service connection that were found 
insufficient in the previous denial of 
his claims.   The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award benefits to the veteran.  If 
the search for such records has 
negative results, the claims file must 
be properly documented as to the 
unavailability of these records.

3.  Any other development of the 
evidence or assistance obtaining 
evidence which the RO deems necessary 
on remand in order to adjudicate fairly 
the claims on appeal should be 
accomplished.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations pertaining to each issue, 
including the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 
29, 2001.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

